DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species claims 11, 13, and 14 in the reply filed on January 19, 2021 is acknowledged.  Note that Applicant did not acknowledge the second species restriction in the January 19, 2021 response; however, Joseph M. Homa confirmed, telephonically, on March 25, 2021 that species claim 18 is elected.  
Claims 3-10, 12, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2021 and March 25, 2021.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 1 requires that the non-polar carbon chain lubricant and the organic surfactant in the batch mixture are “synergistically adjusted.”  The meaning of this term is not clear, and the specification does not offer an explicit definition.  According to the second Merriam-Webster.com dictionary definition, “synergy” refers to “a mutually advantageous conjunction or compatibility of distinct…elements….”  As such, the broadest reasonable interpretation of the claimed “synergistic adjustment” can be interpreted to mean, at the very least, that the relative ratios of non-polar carbon chain lubricant and organic surfactant do not negatively impact the extrusion process/product.  However, herein lies the issue.  There is no point of reference, nor are there any defined criteria from which to measure such synergy.  In other words, what property/properties, exactly, is/are benefiting from such a synergy, and more specifically, to what degree?  For example, if the two components were “synergistically adjusted” so as to impart superior strength to the extrudate, there must be a point of reference, otherwise any “mutually advantageous” improvements are arbitrary.  In this example, there must be an acceptable range of strength that shows such synergy, whereas any property values outside of such a range would, by definition, be evidence that such synergy is no longer achieved.  As such ranges or even properties are not currently defined, any teaching in the prior art of a mixture comprising both a non-polar carbon chain lubricant and organic surfactant are expected to achieve some level of synergy, in some regard.  

Claims 1 and 2 each require that the amounts of non-polar carbon chain lubricant and organic surfactant are adjusted, relative to each other.  It is not clear if such an “adjustment” is meant as an active step in the claimed process, or is alternatively a passive step simply referencing that the two materials are present in predetermined amounts, relative to each other.  This may actually be related to the abovementioned issue regarding a lack of clarity surrounding the term “synergistically adjusted.”  If Applicant intends for a reactive adjustment to take place during the extrusion process, it is in no way clear to what such adjustment is to be based upon.  If, on the other hand, Applicant intends for the claimed “adjustment” to instead refer to the initial determination of the relative quantities desired in the batch mixture, then perhaps the base term “adjust” is improperly used.  The Office takes the position that “adjust” should be given a literal interpretation, which implies the “correction” of an already present ratio of components, as is related to the claimed invention.  It is not clear how the mixture is meant to be corrected nor is it clear what the composition of the original mixture, needing such a correction, would be.  Note that claim 11, for example, instead uses the phrase “are selected such that,” which implies a single step of selecting ingredients, as opposed to the literal active correction from an initial/intermediate mixture to another intermediate/final mixture.  The broadest reasonable interpretation of the claims would accept both possibilities, as they both ultimately require a selection of the two components relative to each other.  However, correction is still considered to be required.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 2004/0119209).  
Claim 1 essentially requires the manufacture of a honeycomb structure via extrusion of a mixture comprising an inorganic component, a non-polar carbon chain lubricant, and an organic surfactant, wherein the lubricant and surfactant are present in “synergistic amounts.”  
Regarding the claimed inorganic component comprising one or more ceramic ingredients or ceramic-forming ingredients of claims 1 and 18, Horn teaches mixtures to be used to make ceramic articles, such as honeycombs, via extrusion (abstract and par. 1), comprising ceramic materials that include aluminas and their precursors, silicas and their precursors, and titania as well as others (par. 15).  Regarding the non-polar carbon chain lubricant of claims 1 and 20, Horn teaches the use of oils that function as extrusion aids that preferably include polyalpha olefins and C14--C24 light mineral oil organic surfactant of claims 1, 15, 16, and 19, Horn teaches the use of surfactants including C8 to C22 fatty acids, such as stearic, lauric, oleic, linoleic, and palmitoleic acids (par. 22).  Horn teaches that based on 100% of inorganic powder, the oil may be present from about 2-50% and the surfactant may be present from about 0.2-10% (par. 23).  Each of the components taught by Horn are explicitly required and serve a particular function, else they would not be discussed/required.  As such, any potential synergy that can arise from the presence of both the organic surfactant and the non-polar carbon chain lubricant would have been expected to be present in the batch mixture of Horn.  Regardless of the 112 issues related to the claimed “synergistically adjusted,” discussed above, the fact that each component taught by Horn is a result effective variable, in their own right, means that optimal mixtures would have been discovered through routine experimentation.  Regarding claims 1 and 2, such optimal mixtures are considered to be inclusive of the claimed synergy.  

Claims 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (US 2004/0119209) as applied to claim 1 above, and further in view of Kerr et al (US 2011/0293882).  
Horn teaches a method according to instant claim 1, as shown above.  
Horn does not expressly acknowledge that the relative amounts of the non-polar carbon chain lubricant and the amount of organic surfactant in the batch mixture will affect the measured wall shear stress of the material during extrusion.  

Regarding claims 11, 13, and 14, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to optimize the composition of the green batch of Horn, inclusive of the non-polar carbon chain lubricant (note that the oils of Horn that constitute the instantly claimed lubricant are explicitly referred to as extrusion aids) and the organic surfactant, in order to achieve optimal extrusion flow characteristics, as taught by Kerr.  Such flow characteristics are considered to encompass wall shear stress.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Colin W. Slifka/Primary Examiner, Art Unit 1732